Exhibit 10.1

SETTLEMENT AGREEMENT, SEVERANCE AGREEMENT AND RELEASE

This Settlement Agreement, Severance Agreement and Release (the "Severance
Agreement") is made and entered into by and between William Dwyer ("Dwyer" or
"you" or "your"), who resides at 2001 Mahre Drive, Park City, UT 84098 and,
Raser Technologies, Inc. ("Raser" or "Company"), a Utah corporation with its
principal office at 5152 North Edgewood Drive, Suite 375, Provo, UT 84604.

This Severance Agreement is made in connection with Dwyer's termination of
employment with Raser and to resolve any issues or claims Dwyer may have
regarding his employment and/or relationship with Raser, or the conclusion of
his employment, all as more specifically described below.

In consideration of the mutual promises and releases contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:

These terms are defined as follows in this Settlement Agreement, Severance
Agreement and Release:

"Severance Agreement" refers to this document, the Settlement Agreement,
Severance Agreement and Release.



"Dollars" and "$" mean United States dollars.



An "affiliate" or "affiliated" company of a named person or entity is any other
person or entity that is owned or controlled by, owns or controls, or is under
common ownership or control with such named person or entity.





By mutual agreement of the parties, in consideration of the promises and
obligations set forth herein, your position as Chief Financial Officer of Raser
terminated effective December 4, 2006 ("Employment Termination Date"). By
signing this Severance Agreement, you further warrant and agree that after the
Employment Termination Date you are not eligible for and will not present
yourself for re-employment with Raser or any other subsidiary of Raser.



In full and final settlement of any claims, causes of action and demands for
relief which you or your heirs or representatives might have or assert against
Raser, Raser agrees to the following, subject to the conditions, limitations and
other terms of this Severance Agreement:

i. Raser will pay you a lump sum severance payment equivalent to the value of
your current salary from December 5, 2006 through January 31, 2007.

ii. 176,000 vested shares of Raser stock have been delivered to you as of the
Employee Termination Date -- 125,000 of those shares are unregistered and 51,000
of those shares are registered, free-trading common shares pursuant to the S-8
registration statement for Raser Technologies, Inc which became effective on
March 2, 2005.

124,000 additional shares of Raser stock which were previously granted to you,
and which are fully vested as of the Employment Termination Date, shall be
delivered to you as otherwise set forth in column 1 of Attachment A to this
Severance Agreement. These 124,000 shares are to be registered, free-trading
common shares pursuant to the S-8 registration statement for Raser Technologies,
Inc which became effective on March 2, 2005.

Your right to 33,332 additional shares of Raser stock will vest effective on the
Employment Termination Date and will be delivered to you according to the
schedule set forth in column 2 of Attachment A. These 33,332 shares are to be
registered, free-trading common shares pursuant to the S-8 registration
statement for Raser Technologies, Inc which became effective on March 2, 2005.

5,000 shares of Raser stock which were previously granted to you as
consideration for a prior delivery deferral, are fully vested as of the
Employment Termination Date and will be delivered to you according to the
schedule set forth in column 3 of Attachment A. These 5,000 shares are to be
registered, free-trading common shares pursuant to the S-8 registration
statement for Raser Technologies, Inc which became effective on March 2, 2005.

33,333 additional shares of Raser stock will be granted and fully vested as a
settlement as of the Employment Termination Date and will be delivered to you
according to the schedule set forth in column 4 of Attachment A. These 33,333
shares are to be registered, free-trading common shares pursuant to the S-8
registration statement for Raser Technologies, Inc which became effective on
March 2, 2005.

You will be permitted to keep your Company-issued computer and computer
accessories.

Raser's Chief Executive Officer will provide you with a positive letter of
reference for your use in seeking future employment. No Raser officer or
director will make negative or derogatory statements to Raser employees or third
parties about you.

AS AN EXPRESS CONDITION TO RASER PROVIDING THE COMPENSATION AND VALUE SET FORTH
HEREIN, INCLUDING WITHOUT LIMITATION RASER STOCK, YOU AGREE THAT AS OF DECEMBER
26, 2006 FORWARD YOU WILL NOT SELL MORE THAN ONE THOUSAND (1,000) SHARES OF
RASER STOCK DURING ANY SINGLE TRADING DAY. YOU AGREE THAT ANY BREACH OF THIS
RESTRICTION ON STOCK SALES THROUGH YOUR FAULT WILL CONSTITUTE A MATERIAL BREACH
OF THIS AGREEMENT AND MAY CAUSE RASER IRREPARABLE HARM AND MONETARY DAMAGES.

4. In this section 4 of this Severance Agreement, you are giving up and waiving
any and all legal claims you might have against Raser, its officers, directors,
managers, employees, and shareholders. You are giving up and waiving claims even
if you do not know now that you have a claim. The claims you are giving up
include, but are not limited to, claims for discrimination based on age, race,
color, national origin, religion, ethnic origin, sex, disability, or veteran's
status, or any other protected class arising under Title VII of the Civil Rights
Act, the Equal Pay Act, the Americans With Disabilities Act, the Age
Discrimination In Employment Act, the Utah Anti-Discrimination Act and any and
all other federal, state, county or city government employment discrimination
laws inasmuch as is permissible under each law, and any claim of wrongful
termination on any other basis or theory. You are giving up these legal claims
on behalf of yourself and your heirs and representatives, who might be able to
assert some claims against Raser. Once you and Raser have signed this Severance
Agreement, you will have given up these legal claims and those listed herein
forever and you cannot sue or bring an action to recover money for those claims.

Raser waives, releases and otherwise discharges you from and against any legal
claims the Company may have against you arising out of your performance of
duties as Chief Financial Officer of Raser, except to the extent such claims or
liabilities are based on actions taken by you for which you may be found
criminally liable based on your knowing and intentional conduct. You agree
Raser's release only applies to claims arising, discoverable or discovered
before the date this document is signed, and not to claims that may arise after
the signing of this document. Raser also waives, releases and otherwise
discharges any rights or legal claims it may have relative to Raser stock in
which your interests were vested, which were previously delivered to you, and
which will vest and be delivered pursuant to the Severance Agreement. Raser
further agrees to indemnify, defend and hold you harmless from and against
claims by or liabilities to third parties arising out of your performance of
duties as Chief Financial Officer of Raser, except to the extent such claims or
liabilities are based on actions taken by you for which you may be found
criminally liable based on your knowing and intentional conduct.

In exchange for the benefits described herein , you forever waive, release and
discharge, to the full extent permitted by law, the right to pursue any and all
claims, causes of action, and demands for relief, fees and liabilities of any
kind whatsoever, including attorneys fees and costs, known and unknown, that you
or your heirs or representatives ever had or now have against Raser, its
officers, directors, managers, employees, and shareholders including (without
limiting the generality of the foregoing) claims, causes of action, and demands
for relief:

A. under the Age Discrimination in Employment Act (as amended);

B. under Title VII of the Civil Rights Act of 1964 (as amended);

C. under the Americans With Disabilities Act (as amended);

D. under the Family and Medical Leave Act;

E. under any other federal, state, or local law, including (without limitation)
laws prohibiting, or relating to employment discrimination, harassment, or
wrongful discharge for any basis or reason, or imposing any restriction on a
company's right to terminate its employees to the extent permitted under each
law;

F. under the National Labor Relations Act;

G. under the Fair Labor Standards Act;

H. under the Occupational Safety and Health Act;

I. under the Employee Retirement Income Security Act;

J. under any claim relating to any civil, tort, breach of express or implied
contract, breach of express or implied covenants, and/or any other legal theory
whatsoever, whether by reason of my employment or termination or on any other
ground;

K. under any claim that this Agreement was procured by fraud or as a result of a
mistake of fact or should otherwise be rescinded;

L. under any claim that you know about or that currently exist (or that arise
from facts, events or circumstances that exist or have occurred but that you may
not know about).

Without limiting the generality of the foregoing, you and Raser agree that this
waiver, release, and discharge shall apply regardless of whether the companies
or persons released were acting in a personal or corporate capacity, or in a
fiduciary capacity in connection with an employee benefit plan maintained by
Raser.

You understand that this release does not prevent you from filing a charge of
discrimination with the Equal Employment Opportunity Commission and/or the Utah
Anti-Discrimination and Labor Division. However, by signing this Agreement you
hereby waive any right to receive any compensation or damages awarded to you by
such agencies in the case that you were to prevail in such a claim and will
assign any such award to Raser.

You acknowledge that in accordance with the Age Discrimination in Employment
Act, the Company has provided the opportunity for you to consider the terms of
this Agreement for at least twenty-one (21) days before signing it; and that if
you have signed and returned this document prior to the expiration of twenty-one
days, you have done so voluntarily and have therefore declined your right to
consider the Agreement for the full twenty-one day period. You acknowledge that
you have been informed that you have the right to have this Agreement reviewed
by legal counsel prior to signing it. You also acknowledge that you have been
informed that you may revoke your signature within seven (7) days of signing
this document and void this Agreement.

Notwithstanding anything to the contrary, however, you do not waive or release
any claims you may have to date (i) to benefits that have accrued or vested or
to which you are entitled according to the terms of Raser's benefit plans (such
as 401k); or (ii) arising out of events that occur after the date you sign this
Severance Agreement. In addition, you are not waiving the right to challenge the
legal validity of this Severance Agreement. With these stated exceptions only,
you agree and acknowledge that you are forever giving up the right to sue for
any and all claims described in this Severance Agreement and may not assign or
transfer such claims to anyone else.

5. You acknowledge the receipt and sufficiency of consideration adequate to
support this Severance Agreement in general and, in particular, your release of
rights set forth herein, since you are receiving benefits you otherwise would
not have been entitled to receive.

6. You agree and acknowledge that you have carefully read this Severance
Agreement, and that you understand and have full knowledge of all of its
provisions. You agree and acknowledge that you are entering into this Severance
Agreement voluntarily, of your own free will, and without duress.

7. (a) You acknowledge that any secrecy and/or confidentiality agreements and
non-compete agreements you have signed with Raser are not superseded by this
Severance Agreement and thus remain in full force and effect, subject to the
provision of this Section 7 hereof. You further agree that you will not disclose
to a third party or use any trade secrets or other commercially valuable
confidential or proprietary information that you possess and that was disclosed
to you or to which you had or will have access during your employment by Raser
(the "Confidential Information") including marketing strategy, sales strategy,
planning strategy, or confidential and/or proprietary information that relates
in any way to actual or anticipated business, research, development, product,
intellectual property, including but not limited to trade secrets and patentable
subject matter, divestment, acquisition, planning, sales, or marketing activity
of Raser. You may, however, disclose such Confidential Information to a third
party with the written consent of Raser, or as may be required by law. In the
event disclosure of any Confidential Information is required by law, you agree
to provide Raser promptly with written notice of such requirement so that Raser
and/or its affiliate(s) may, if they so desire, seek an appropriate protective
order. You agree that you shall not disclose any Confidential Information, or
any part thereof, pending conclusion of any legal proceeding regarding such
disclosure requirement or protective order. You further agree to provide
reasonable assistance to Raser and/or its affiliate(s) in obtaining such
protective order or other reliable assurance that confidential treatment will be
granted for the Confidential Information. You agree to return all property
belonging to the Company within seven days of your execution of this Severance
Agreement. This includes, but is not limited to, equipment (except as
specifically provided for herein), materials, data, leads, client lists,
computer files, form agreements and other legal materials, product, and any
other property, whether physical or intellectual that belongs to the Company and
is in your possession. However, you may keep copies of personnel documents
relating to your employment with Raser, and you may keep personal notes or
journals, personal and administrative contacts, and personal matters and copies
of any correspondence between you and others at the Company specifically
relating to your work performance as Chief Financial Officer. Notwithstanding
anything to the contrary, you acknowledge that you are subject to certain
confidentiality and non-compete requirements set forth more particularly in that
At Will Employment, Confidential Information, Invention Assignment,
Noncompetition and Arbitration Agreement executed previously by the parties,
which requirements you agree shall remain in full force and effect and are in no
way abrogated or otherwise superseded by this Severance Agreement. To the extent
that you retain copies of any correspondence between you and others at the
Company relating to your work performance as Chief Financial Officer, you agree
that such is "Confidential Information" and may contain trade secrets, know how,
or other intellectual property owned by Raser and to the extent such is
Confidential Information you agree to keep such information confidential and to
not disclose it to any party except for legal counsel retained by you.

(b) You hereby agree that you will not make any disparaging comments, negative
statements or do anything that derogates the Company, or its services,
reputation, officers, directors, managers, employees, shareholders, financial
status, or operations which may damage the Company, its officers, directors,
managers, employees, and/or shareholders in any way, including but not limited
to, in any business relationship whether actual or potential. You further agree
that you will not join with, assist, or otherwise aid in any manner another
person, entity, or party in making any disparaging or negative statements or
comments about the Company, its services, reputation, officers, directors,
managers, employees, shareholders, financial status, or operations which could
damage the Company. You also agree that you will not join with, assist, or
otherwise aid in any manner another person, entity, or party in bringing or
defending against any claim or action against the Company, its officers,
directors, managers, employees, and/or shareholders.

8. You represent and warrant that within the past three (3) years you have not
commenced, maintained, prosecuted or participated in any action, suit, charge,
grievance, complaint or proceeding of any kind against Raser in any court or
before any administrative or investigative body or agency. You further
acknowledge and agree that by virtue of the foregoing, you have waived all
relief available to you (including without limitation, monetary damages,
equitable relief and reinstatement) under any of the claims and/or causes of
action waived in this Severance Agreement.

9. In connection with matters relating to your responsibilities with Raser, you
agree to reasonably cooperate in the future with Raser at the written request of
Raser in the same manner as you would have cooperated as an officer of Raser.
Specifically, you agree that if requested by the Company, you will make yourself
reasonably available to the Company and its counsel to consult with the Company
on inquiries, challenges, charges, actions, litigation, administrative
procedures, arbitrations, proceedings, or investigations by any governmental
authority or other party involving the Company (collectively, "Actions"). In the
event that Raser requests and you agree to provide such assistance to the
Company, Raser agrees to indemnify, defend, and hold you harmless from any
claims or liabilities arising out of such cooperation, unless any such claim is
premised upon an intentional crime committed by you.

10. The waiver by you or Raser, express or implied, of any right to enforce the
provisions of this Severance Agreement or any failure to perform under this
Severance Agreement by the other party, shall not constitute or be deemed to be
a waiver of any other right provided for under this Severance Agreement by the
other party or parties, whether of a similar or dissimilar nature.

11. This Severance Agreement shall be governed and interpreted in accordance
with the laws of the State of Utah, USA, without regard to principles of
conflicts of law, to the fullest extent permitted by law. The parties agree that
money damages may not be sufficient to remedy a breach of this agreement and
that the parties may seek equitable remedies, including without limitation, an
injunction.

12. This Severance Agreement incorporates by reference all otherwise unmodified
terms of the At Will Employment, Confidential Information, Invention Assignment,
Noncompetition and Arbitration Agreement executed previously by the parties, as
amended. This Severance Agreement and any attachments hereto specifically
supersedes any and all provisions in the At Will Employment, Confidential
Information, Invention Assignment, Noncompetition and Arbitration Agreement
executed previously by the parties, as amended, which specifically relate to
your compensation whether, without limitation, in the form of cash payments or
Company shares.

13. This Severance Agreement shall not be construed as an admission of any
liability on the part of Raser, its officers, directors, managers, employees,
and shareholders, or you, on any basis or theory.

14. If any provision, or portion thereof, of this Severance Agreement is held to
be invalid or unenforceable under any applicable statute or rule of law, it is
to that extent to be deemed omitted and other provisions of this Agreement shall
remain in full force and effect.

 

 

_________________________________
William Dwyer

 

Date:

Raser Technologies, Inc.

By:______________________________

Brent M. Cook

Date:

 

 

Attachment A - Share Delivery Schedule

















1

2

3

4



Total

Vesting Dates

Delivery Schedule for 124,000 previously vested shares

Delivery Schedule for 33,332 shares vested by agreement

Delivery Schedule for 5,000 shares vested at termination

Delivery Schedule for 33,333 shares vested in settlement



Total Vesting by Date

Tuesday, December 05, 2006

5,000









5,000

Wednesday, December 06, 2006

5,000









5,000

Thursday, December 07, 2006

5,000









5,000

Friday, December 08, 2006





2,500





2,500

Monday, December 11, 2006

4,000









4,000

Tuesday, December 12, 2006

6,000









6,000

Wednesday, December 13, 2006





2,500





2,500

Thursday, December 14, 2006

4,000









4,000

Friday, December 15, 2006

3,000









3,000

Monday, December 18, 2006

5,000









5,000

Tuesday, December 19, 2006

2,000









2,000

Wednesday, January 03, 2007

500









500

Wednesday, January 10, 2007

500









500

Wednesday, January 17, 2007

500









500

Wednesday, January 24, 2007

500









500

Wednesday, January 31, 2007

500









500

Wednesday, February 07, 2007

500









500

Wednesday, February 14, 2007

500









500

Wednesday, February 21, 2007

500









500

Wednesday, February 28, 2007

500









500

Monday, March 05, 2007

500









500

Tuesday, March 06, 2007

2,000









2,000

Wednesday, March 07, 2007

2,000









2,000

Thursday, March 08, 2007

2,000









2,000

Monday, March 19, 2007

1,000









1,000

Tuesday, March 20, 2007

2,000









2,000

Wednesday, March 21, 2007

2,000









2,000

Thursday, March 22, 2007

2,000









2,000

Monday, March 26, 2007

2,000









2,000

Tuesday, March 27, 2007

2,000









2,000

Wednesday, March 28, 2007

2,000









2,000

Thursday, March 29, 2007

2,000









2,000

Monday, April 02, 2007

1,000









1,000

Tuesday, April 03, 2007

2,000









2,000

Wednesday, April 04, 2007

2,000









2,000

Thursday, April 05, 2007

2,000









2,000

Monday, April 09, 2007

2,000









2,000

Tuesday, April 10, 2007

2,000









2,000

Wednesday, April 11, 2007

2,000









2,000

Thursday, April 12, 2007

2,000









2,000

Monday, April 16, 2007

2,000









2,000

Tuesday, April 17, 2007

2,000









2,000

Wednesday, April 18, 2007

2,000









2,000

Thursday, April 19, 2007

2,000









2,000

Monday, April 23, 2007

2,000









2,000

Tuesday, April 24, 2007

2,000









2,000

Wednesday, April 25, 2007

2,000









2,000

Thursday, April 26, 2007

2,000









2,000

Monday, April 30, 2007

2,000









2,000

Tuesday, May 01, 2007

2,000









2,000

Wednesday, May 02, 2007

2,000









2,000

Thursday, May 03, 2007

2,000









2,000

Monday, May 07, 2007

2,000









2,000

Tuesday, May 08, 2007

2,000









2,000

Wednesday, May 09, 2007

2,000









2,000

Thursday, May 10, 2007

2,000









2,000

Tuesday, May 15, 2007

2,000









2,000

Wednesday, May 16, 2007

2,000









2,000

Monday, May 21, 2007

2,000









2,000

Tuesday, May 22, 2007

2,000









2,000

Wednesday, May 23, 2007

2,000









2,000

Thursday, May 24, 2007

2,000









2,000

Wednesday, May 30, 2007



2,000







2,000

Thursday, May 31, 2007



2,000







2,000

Monday, June 04, 2007



2,000







2,000

Tuesday, June 05, 2007



2,000







2,000

Wednesday, June 06, 2007



2,000







2,000

Thursday, June 07, 2007



2,000







2,000

Monday, June 11, 2007



2,000







2,000

Tuesday, June 12, 2007



2,000







2,000

Wednesday, June 13, 2007



2,000







2,000

Thursday, June 14, 2007



2,000







2,000

Monday, June 18, 2007



2,000







2,000

Tuesday, June 19, 2007



2,000







2,000

Wednesday, June 20, 2007



2,000







2,000

Thursday, June 21, 2007



2,000







2,000

Monday, June 25, 2007



2,000







2,000

Tuesday, June 26, 2007



2,000







2,000

Wednesday, June 27, 2007



1,332







1,332

Wednesday, July 25, 2007







2,000



2,000

Thursday, July 26, 2007







2,000



2,000

Monday, July 30, 2007







2,000



2,000

Tuesday, July 31, 2007







2,000



2,000

Wednesday, August 01, 2007







2,000



2,000

Thursday, August 02, 2007







2,000



2,000

Monday, August 06, 2007







2,000



2,000

Tuesday, August 07, 2007







2,000



2,000

Wednesday, August 08, 2007







2,000



2,000

Thursday, August 09, 2007







2,000



2,000

Monday, September 10, 2007







2,000



2,000

Tuesday, September 11, 2007







2,000



2,000

Wednesday, September 12, 2007







2,000



2,000

Thursday, September 13, 2007







2,000



2,000

Monday, September 17, 2007







2,000



2,000

Tuesday, September 18, 2007







2,000



2,000

Wednesday, September 19, 2007







1,333



1,333

Column Totals

124,000

33,332

5,000

33,333



195,665